Citation Nr: 1118211	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-08 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2009 the Veteran and his wife testified via video before a Veterans Law Judge.  A written transcript of this hearing has been added to the record.  

This issue was previously presented to the Board in October 2009, at which time it was remanded for additional development.  It has now been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a total disability rating based on individual unemployability due to service-connected disability (TDIU), asserting that his service-connected disabilities prevent him from obtaining gainful employment.  According to a June 2007 letter, the Veteran has filed for Social Security Disability benefits.  Review of the record does not indicate the medical records associated with this claim have been obtained.  VA's duty to assist includes obtaining relevant Social Security Administration records when they are potentially pertinent to a pending VA disability claim.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Therefore, remand is required to obtain these records.  

The Board also notes that although the RO has requested the Veteran's pertinent VA medical treatment records on prior occasions, the most recent request dates to late 2008, nearly three years ago.  As the Veteran's VA treatment is ongoing, according to his July 2009 hearing testimony, remand is warranted to request more recent VA records.  VA is obligated to make reasonable and ongoing efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  

Finally, service connection has been awarded for residuals of a right knee injury with chronic anterior cruciate ligament rupture with a limitation of motion of extension, with a 30 percent disability rating; depression, with a 30 percent rating; degenerative joint disease of the left knee, with a 20 percent rating, and; limitation of flexion, with a 10 percent rating.  His combined rating for his disabilities of a single lower extremity, pursuant to 38 C.F.R. § 4.16(a), is 50 percent, and his combined rating for all his service-connected disabilities is 70 percent.  Thus, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16.  He has also stated that he has not worked on a regular basis since approximately 2000, when he discontinued his employment in the construction field.  He stated his service-connected disabilities were the predominant reason for his unemployment.  

In light of these facts, the Board finds sufficient evidence has been presented to trigger the Board's duty to afford the Veteran a VA medical examination.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran.  These records should be associated with the claims file.  Any negative response from the SSA must be documented in the claims folder.

2.  Request any of the Veteran's VA medical treatment records not yet obtained from the Pueblo Community-Based Outpatient Clinic, the Denver, Colorado, VA medical center, and any other VA facility at which the Veteran has reported treatment.  Any negative response from a facility identified by the Veteran must be documented for the record.  

3.  The Veteran should be afforded a VA medical examination to evaluate his service-connected disabilities and their effect upon his employability.  The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should so state for the record.  The examiner is asked to evaluate all of the Veteran's service-connected disabilities (depression and various disabilities of the left knee) and discuss any impairment resulting therein.  All necessary diagnostic tests, as determined by the examiner, should be completed and all pertinent symptomatology and findings should be reported in detail.  

After considering the Veteran's service-connected disabilities in full, the examiner is asked to state whether it is at least as likely as not that the Veteran's service-connected disabilities, taken together, prevent him from obtaining and/or maintaining gainful employment.  The medical basis for any opinion expressed should be provided.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending TDIU claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

